Citation Nr: 1822357	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating for the Veteran's service-connected lumbar spine disability.

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in March 2017.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).


FINDING OF FACT

The Veteran's lumbar spine disability has not been manifested by ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or severe muscle spasm or guarding that caused abnormal gait or abnormal spinal contour


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for service-connected lumbar spine disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Increased Evaluation

The Veteran served on active duty from November 1982 to August 2006.  In May 2006, prior to discharge from service, he claimed service connection for low back pain among other claims.  In the December 2006 rating decision, the AOJ found service connection warranted for the Veteran's lumbar spine disability, effective September 1, 2006, the day following discharge from service.  See 38 C.F.R. § 3.400 (2017).  The AOJ assigned an initial disability rating of 10 percent.  The Veteran then appealed the assigned rating to the Board.  In a September 2008 Board decision, the Board denied a rating in excess of 10 percent for the Veteran's lumbar spine disability.  In July 2009 the Veteran filed a claim for increased evaluation for his lumbar spine disability and the AOJ denied the claim in the October 2009 rating decision on appeal.  The Veteran then appealed the assigned rating to the Board.  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time from July 2008. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis  

The lumbar spine disability has been rated as 10 percent disabling since September 1, 2006. 

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation. 
Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis. Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence consists of VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a 20 percent rating or higher during the appeal period - i.e, the evidence does not indicate ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was afforded a VA examination in May 2017 to assess the current severity of his lumbar spine disability.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees and right lateral rotation to 20 degrees.  The examiner noted that the Veteran described his flare-ups as having swelling along with sharp pains in the center and lower back; especially when bending or sitting a long time.  The Veteran described his functional impairment as having muscle spasms, pain, stiffness, and limited range of motion in the lower and central lumbar spine area.  Pain was noted on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation but it did not result in or cause functional loss.  Pain was also noted on non-weight bearing testing of the back.  No additional loss of function or range of motion was noted after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period time.  

The Veteran did not have any localized tenderness, guarding or muscle spasm.  The Veteran did not have any muscle atrophy.  His deep tendon reflexes were normal in the right and left knees and ankles.  Sensation to light touch was normal in the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The Veteran's straight leg raising test was negative on both the right and left.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine, neurologic abnormalities, intervertebral disc syndrome (IVDS) or incapacitating episodes.  The Veteran reported he constantly used a back brace.  It was also noted that the Veteran lumbar spine disability impacted his ability to work.  

The Veteran was noted as being independent with light yard work, shopping, feeding, using public transportation, cleaning, cooking, tying and untying shoelaces, buttoning and unbuttoning shirts and pants.  The examiner indicated the Veteran can do light desk work and sedentary work without any specific restrictions.  The Veteran is not able to perform activities such as climbing ramps, stairs, ladders, ropes, or scaffolds; balancing on narrow, slippery or erratic surfaces; standing or walking on level terrain frequently.  Additionally, the Veteran is unable to kneel, crouch when bending the legs and spine, stoop when bending the spine at the waist, or crawl frequently.

Additionally, a review of the VA examination reports and treatment records dated between 2008 and 2016 does not indicate evidence of ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding. 

As such, the evidence dated during the appeal period indicates that a rating in excess of 10 percent is unwarranted for lumbar spine disability at any time.  A 20 percent rating is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence does not show forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.  Additionally, because the Veteran has not had incapacitating episodes, a 20 percent rating is unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the medical evidence is more credible on the more complex medical matters addressed here, such as the degree of impairment in the spine or in a lower extremity.  This evidence preponderates against the claim that he has more functional impairment in his spine than noted by examiners.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record and the findings by the neutral and informed May 2017 VA examiner.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding his claim.  See Gilbert and Alemany, both supra.

III.  Extraschedular Rating

In reaching its finding and conclusion, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2017). 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating would be required. 

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's service-connected disability and its symptomatology.  The Board has specifically considered the rating criteria addressing the disorder, particularly the degree to which the disorder disables the Veteran's function.  Here, the rating criteria clearly contemplate the Veteran's key symptoms, namely pain and range of motion loss.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Thus, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


